internal_revenue_service national_office technical_advice_memorandum december third party communication none date of communication not applicable tam-116814-04 number release date index uil no case-mis no ----------------------- ---------------------------------- ---------------- -------------------- ---------------------------- --------------------------------- -------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend --------------------------------------- ------------------------------------- ------------------------------------ ---------------- ---------------------------- ------------------- ------------------------------------------------------------------------ ---------------------------------------- taxpayer --------------------------------------------------------------- veba trust ------------------------------------------------------------------------------------------------------------ bank o bank p bank q consultant r ----------------------------------------------- ---------------------------------- ------------------------ -------------------- tam-116814-04 consultant s law firm t life company u v x z actuary w state a state b month d month e month f month h month l month m month n year year year year year year year ----------------------------- ----------------------------------------------- -------------------------------------------------------- ----- -------------- ----------- ------------------------------ ------------- -------------------- ------------ -------- ------ ------- ------------ -------------- -------------- ------- ------- --------- ------- ------- ------- ------- tam-116814-04 year year year year year issues ------- ------- ------- ------- ------- whether sec_264 of the internal_revenue_code prevents taxpayer from deducting contributions to a voluntary employees benefit association trust veba trust or veba that are used to purchase life_insurance policies the proceeds from which are used by the veba trust to fund certain post-retirement benefits provided by taxpayer to its employees whether taxpayer is directly or indirectly a beneficiary of the life_insurance policies purchased by the veba trust within the meaning of sec_264 whether sec_419 allows a deduction for taxpayer’s contributions to the veba trust to provide a reserve fund for post-retirement medical and life_insurance benefits when such reserve funds are invested by the veba trust in life_insurance contracts on employees of taxpayer conclusions we found no agency conduit or other relationship to attribute the premium payments of the veba to taxpayer therefore taxpayer is not viewed as paying insurance premiums within the meaning of sec_1_264-1 of the income_tax regulations accordingly sec_264 does not prevent taxpayer from deducting contributions to a veba trust that are used to purchase life_insurance policies the proceeds of which are used by the veba trust to fund certain post- retirement benefits provide by taxpayer to its employees because we have concluded under issue that sec_264 does not apply to taxpayer in the present case an examination of this second requirement is unnecessary accordingly no opinion is expressed on this issue in view of the conclusion under issue no opinion is expressed on this issue facts taxpayer is a state a corporation engaged in a variety of businesses tam-116814-04 taxpayer maintains a group medical plan and a self-funded death_benefit plan hereinafter the plan for employees retired employees and their dependents prior to the establishment of the voluntary employees’ beneficiary association veba the plan was maintained as a direct obligation of taxpayer with benefit payments made from the general assets of taxpayer with the establishment of the veba trust taxpayer remains obligated for benefits under the plan but with benefit payments made from the funds of the veba trust in month m of year the board established the employee_benefits the duties of the administrative committee include developing implementing each committee could in turn delegate specific duties and functions to groups taxpayer states that the plan is an employee welfare_benefit_plan subject_to the provisions of the employee_retirement_income_security_act_of_1974 erisa sec_3 of erisa u s c sec_1002 erisa and state a corporation law impose fiduciary responsibilities for employee benefit plans administrative committee administrative committee and the employee_benefits investment committee investment committee in order to carry out its fiduciary responsibilities and periodically reviewing procedures necessary to ensure that all of taxpayer’s erisa employee benefit plans are being administered in accordance with the terms of each plan and applicable law the duties of the investment committee include developing investment guidelines for funded benefit plan assets and monitoring the performance of plan investments within taxpayer in the present case human resources was delegated the responsibility to administer all welfare plans the corporate treasurer was given the responsibility of administering the investment of fund assets even though these two committees consist of employees of taxpayer these delegated duties and functions are performed solely in the best interests of the plan participants as required by erisa and benefit levels under the plan were reduced in year sec_4 and amendments further changed the levels of benefits provided under the plan accounting for corporate liabilities necessarily generated to provide the benefits under discussion had been under consideration by the financial_accounting standards board fasb since in fasb first proposed what was ultimately to become statement of financial_accounting standard no sfa sec_106 as eventually adopted sfa sec_106 required that an employer’s financial statements report existing non-pension post-retirement benefit obligations however it also provided that any non-pension post-retirement benefits obligation could be offset with the value of the so-called plan assets since the plan’s inception it has undergone numerous amendments in year sec_2 taxpayer considered alternative plan design changes and reviewed the projected in december of sfa sec_106 was issued in final form and defines plan shortly after fasb first proposed what ultimately become sfa sec_106 taxpayer tam-116814-04 prior to sfa sec_106’s adoption obligations for taxpayer’s post-retirement welfare benefits were not pre-funded taxpayer recognized the cost of these benefits as they were paid assets as assets that have been segregated and restricted usually in a_trust to provide for post-retirement benefits plan assets include contributions by employers and by participants in a contributory plan and amounts earned on invested funds less benefits taxes and other expenses_incurred also plan assets cannot be withdrawn by an employer except in situations where they exceed plan obligations and the employer has taken certain steps to satisfy those obligations amounts held in a veba can be considered plan assets and thus satisfy the requirements of sfa sec_106 began developing a non-actuarial model to determine the financial impact of the proposed fasb accounting changes taxpayer through the use of its actuaries and auditors reviewed the proposed model financial impact of sfa sec_106 as set forth above sfa sec_106 allowed for qualified offsetting assets bear the full impact of sfa sec_106 as such liabilities would significantly increase and earnings per share would significantly decrease the implementation of a funding plan would reduce the rate of increase of this liability and would also reduce the negative impact on earnings per share taxpayer determined that a funding plan would minimize the need to further reduce costs though the additional shifting of costs to retirees or through elimination of post-retirement welfare benefits altogether transaction obligation of approximately x dollars solicit and evaluate various options for funding its projected post-retirement welfare benefits from year to year taxpayer’s treasury staff reviewed many proposals for funding those benefits funding financing which were approved by senior management these were reaffirmed in the summer of year and the summer fall of year the objectives were offset to sfa sec_106 liability and expense contributions to be tax deductible cash_flow thrown off to eventually pay benefits and retain flexibility in plan design taxpayer concluded that without offsetting assets its financial statements would in year in anticipation of adopting sfa sec_106 taxpayer initiated a process to in year taxpayer adopted sfa sec_106 and reported an actuarially determined in late year a formal task force developed a set of objectives for tam-116814-04 in month d of year taxpayer solicited funding proposals to offset the anticipated sfa sec_106 liability from several brokers in month e of year consultant r responded to taxpayer’s solicitations in discussing the possibility of using a veba the following was pointed out in consultant r’s proposal the most likely investments for the veba are marketable_securities and permanent life_insurance since veba income is subject_to unrelated_business_income_tax under sec_511 and sec_512 permanent life_insurance can produce significantly higher after-tax returns than marketable_securities therefore consultant r recommends permanent life_insurance as a veba investment to the extent that short-term liquidity needs can be met in month l of year the task force recommended that the funding proposal submitted by consultant r to taxpayer’s board be accepted the proposal to fund the post-retirement welfare benefits designed by consultant consultant r’s proposal also stated that the life_insurance cash values would r incorporated a number of elements generally consultant r’s proposal would establish a_trust to fund those benefits the trust together with the plan would constitute a veba under sec_501 of the code the veba trust would purchase life_insurance policies on the lives of certain key employees of taxpayer the trust-owned life_insurance would be the primary investment of the veba’s reserves for the benefits beginning in year taxpayer would sufficiently fund the veba reserve so that the combination of the veba trust contributions and veba trust earnings would eventually offset the liability created by the sfa sec_106 benefits accrual accumulate on a deferred tax basis and as pointed out above would not in consultant r’s view be subject_to the unrelated_business_income_tax ubit under the tax deferred earnings from the policies would ultimately be paid to the veba as tax free benefits under sec_101 to maximize investment results the veba trust would use individual variable life_insurance contracts and would hold the life_insurance policies of each insured to mortality the death of the individual insured employee further according to the proposal taxpayer’s contributions to the veba trust would be deductible the proposal projected that this would generate cash_flow sufficient to pay for the non- pension post-retirement benefits liability was made to taxpayer’s board in month l of year the board approved the arrangement as recommended above a formal presentation of the proposed funding arrangement for the sfa sec_106 the issuer of the policies would be life company u a state b corporation to implement the funding arrangement in month n of year the taxpayer’s tam-116814-04 board through resolution appointed bank o as the trustee of the veba trust trustee the board appointed taxpayer’s vice-president and treasurer as a fiduciary for the plan and to authorize him to execute the veba trust document the board also resolved that taxpayer’s administrative committee would direct the trustee in all matters pertaining to the investment of the funds in the veba trust licensed to conduct life_insurance business in state a the policies purchased would be individual variable life_insurance contracts the v employees were asked to voluntarily sign consents these consents were secured during month n of year in authorizing the trustee to apply for life_insurance on their lives the employees through the consents acknowledged that taxpayer had decided to pre-fund a portion of its non-pension post-retirement benefits through the veba trust the employees also acknowledged that they would not receive any direct benefit from these policies and that all proceeds would be used to pay the non-pension post-retirement benefits among other things the opinion concluded that certain senior employees would qualify as key employees for purposes of the insurable interest provisions of state a law the memo also opined that the veba trust would succeed to taxpayer’s insurable interest in these employees additionally t law firm’s legal opinion pointed out the following in month n of year consultant r received a legal opinion from the t law firm the trustee of the veba bank p will have powers and responsibilities that are largely ministerial ie taxpayer will exercise control_over the veba to the extent consistent with state a and federal_law in month e of year the veba trust agreement was executed between the assistant secretary for taxpayer certified that as of month n of year taxpayer and bank p as successor to bank o certain resolutions were adopted by the board first bank p was appointed the trustee for taxpayer’s veba second taxpayer’s vice-president and treasurer was appointed named fiduciary of taxpayer’s plans he was also authorized to execute the veba trust documents between taxpayer and bank p third the administrative committee was authorized to direct bank p in all administrative matters pertaining to the veba and payment of the non-pension post-retirement benefits finally the investment committee was authorized to direct the trustee in all investment matters pertaining to the veba in his capacity as the named fiduciary among other things that consultant r would consultant r sent taxpayer’s vice-president and treasurer a letter advising him taxpayer’s vice-president and treasurer as named fiduciary wrote to life taxpayer applied for tax-exempt status for the veba trust in month m of year tam-116814-04 receive sales commissions on the premiums also life company u had agreed to impose no surrender charges during the first five years of the contracts company u designating life company u as investment manager of the assets held that funded the non-pension post-retirement benefits of taxpayer’s plan in month f of year applications for insurance in the names of individual employees of taxpayer were submitted to life company u the application_for insurance included the following elements of the net_premiums were to be invested in stock in bonds the owner of the policy was to be bank p as trustee premiums were to be billed annually and the beneficiary of the policy was to be bank p and the veba trust was granted tax-exempt status under sec_501 in month h of year the deductions claimed by taxpayer in each of the first five taxable years of the veba trust’s existence consisted of essentially two elements actual cash expenditures_for benefits and a z dollar contribution to the post retirement medical and life_insurance benefits reserve tax years though taxpayer made an actual cash contribution to the veba trust of z dollars these contributions were in turn immediately used by the veba trust to pay the premiums on the life_insurance policies taxpayer’s director benefits finance enclosing the life_insurance premium notice for the veba policies the letter instructed taxpayer to remit the premium to the trustee the trustee was then to wire transfer the funds to a designated life company u account in a subsequent letter taxpayer directed the trustee to wire transfer the premium payments to the designated life company u account at bank q medical and life benefits as of the end of years and it is our understanding for the purposes of this technical_advice that the account limit was determined correctly under the rules of sec_419a of the code that the contributions made each year did not cause the amount in the qualified_asset_account to exceed the account limit for that year and that there is no issue with regard to taxpayer’s contributions exceeding the qualified_cost taxpayer claimed a deduction each year for the amounts contributed during those years the account grew significantly the annual premium for the life_insurance policies was z dollars in each of its actuary w determined the account limit for the reserve for post-retirement on an annual basis consultant r or consultant s would send a letter to the examining agent proposes to deny taxpayer’s claimed deduction of the tam-116814-04 annual z dollar amounts paid to the veba to fund the post-retirement medical and life benefits reserve inter alia the examining agent contends that the contributions made by taxpayer to the veba trust were intended and did pay annual premiums on life_insurance policies which implicates sec_264 dealing with certain amounts paid in connection with life_insurance contracts in such a way that causes the amounts paid_by taxpayer to the veba to not be deductible taxpayer inter alia urges that the examining agent is inappropriately focusing on the fact that bank p is a directed trustee receiving its instructions with respect to investment and administrative matters from taxpayer or from committees departments or employees of taxpayer taxpayer argues that it is error to view taxpayer’s control_over the veba as somehow transforming the veba trust’s investment in life_insurance policies as an investment by taxpayer in life_insurance policies taxpayer thus urges that the form of transactions with the veba trust have substance and that sec_264 is not implicated because taxpayer made a deductible contribution to the veba trust and the veba trust as a separate_entity purchased the life_insurance contracts law deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business amounts paid_or_accrued within the taxable_year for dismissal wages unemployment benefits guaranteed annual wages vacations or a sickness accident hospitalization medical expense recreational welfare or similar benefit plan are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business however sec_1_162-10t of the regulations provides at q a-2 that sec_419 shall govern the deduction of contributions paid_or_accrued by an employer with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date premiums on any life_insurance_policy or endowment or annuity_contract if the taxpayer is directly or indirectly a beneficiary under the policy or contract taxpayer on a life_insurance_policy are not deductible from the taxpayer’s gross_income even though they would otherwise be deductible as trade_or_business_expenses if they are paid on a life_insurance_policy covering the life of any officer_or_employee of the taxpayer or any person including the taxpayer who is financially interested in any trade_or_business carried on by the taxpayer when the taxpayer is directly or indirectly a beneficiary of the policy sec_264 of the code provides that no deduction shall be allowed for sec_1_264-1 of the regulations provides in part that premiums_paid by a sec_162 of the code provides in part that there shall be allowed as a sec_1_162-10 of the income_tax regulations provides generally that tam-116814-04 employer to a welfare_benefit_fund - sec_419 of the code provides that contributions paid_or_accrued by an shall not be deductible under this chapter but if they would be otherwise be deductible shall subject_to the limitation of sec_419 of the code provides that the amount of the deduction allowable sec_419 provides in relevant part that for purposes of sec_419 - subsection b be deductible under this section for the taxable_year in which paid under sec_419 for any taxable_year shall not exceed the welfare_benefit fund’s qualified_cost for the taxable_year cost means with respect to any taxable_year the sum of - for the taxable_year a the qualified_direct_cost for such taxable_year and in general - except as otherwise provided in sec_419 the term qualified b subject_to the limitation of sec_419a any addition to a qualified_asset_account reduction for funds after-tax_income - in the case of any welfare_benefit_fund the qualified_cost for any taxable_year shall be reduced by the fund’s after-tax_income for the taxable_year qualified_direct_cost - a in general - the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses which would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if- i such benefits were provided directly by the employer and ii the employer used the cash_receipts_and_disbursements_method of accounting b time when benefits provided - for purposes of subparagraph a a benefit shall be treated as provided when the benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of this chapter excluding such benefit from gross_income sec_419a provides that the term qualified_asset_account means any tam-116814-04 account consisting of assets set_aside for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent the addition results in the amount in the account exceeding the account limit for any taxable_year is generally the amount reasonable and actuarially necessary to fund claims incurred but unpaid as of the close of the taxable_year for benefits referred to in sec_419a and administrative costs with respect to those claims include an additional reserve for post-retirement medical and life_insurance benefits the additional reserve must be funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for those benefits sec_419a provides that the account limit for any qualified_asset_account sec_419a provides that the account limit for any taxable_year may analysis issue overview sec_264 and sec_1_264-1 require that the taxpayer to whom the section is potentially applicable must have paid the insurance premiums if the taxpayer has paid the premiums then the next issue is whether the taxpayer is a direct or indirect beneficiary of the insurance proceeds we understand that the question being asked in issue is whether taxpayer’s payment of contributions constitutes the payment of premiums within the meaning of sec_264 in this case taxpayer did not pay the premiums to the insurance_company a separate taxpayer the veba paid the premiums thus our first task is to analyze on what basis the action of the veba can be attributed to taxpayer and transform the veba investment into a taxpayer investment the examining agent in applying sec_264 to deny any deduction to taxpayer for its contributions to the veba argues that taxpayer’s payments come within the scope of sec_264 and or that the contributions were part of an overall plan to buy insurance with the veba acting as a conduit for taxpayer in general the examining agent’s basis for denying the taxpayer’s deductions under sec_264 is that taxpayer’s contributions to the veba were part of taxpayer’s plan to invest in life_insurance through the veba or taxpayer controlled the veba or the veba trust should be treated as a conduit for purposes of sec_264 the agent points to the following provisions in the trust agreement to the examining agent points to the following actions by taxpayer prior to tam-116814-04 establishing the veba as evidence of taxpayer’s control_over the veba taxpayer’s stated purpose in establishing the veba was to discharge its liabilities to its retirees taxpayer’s accounting treatment of the contributions and veba income was to offset the taxpayer’s sfa sec_106 liabilities taxpayer’s intention was to direct the veba trustee as to administrative and investment decisions taxpayer intended to fund some of the benefit obligations with life_insurance and controlled this decision in part by obtaining consents to insure from the insured employees prior to the establishment of the veba demonstrate that the powers and responsibilities of the trustee were ministerial with taxpayer either directly or through its investment committee exercising de_facto control taxpayer’s investment committee’s right to direct the trustee as to fund investments and the direction to the trustee to follow such direction insofar as possible specific language in the agreement stating that the investment committee may direct the trustee to maintain life_insurance contracts on the lives of employees covered under the plan with the trustee as owner of the contracts the trustee’s power to exercise rights and perform obligations under the insurance contracts are subject_to direction from the investment committee a provision stating that the exercise of the trustee’s authority and discretion shall be consistent with the funding policy of the plan as certified by the plan_administrator taxpayer’s right to remove a trustee and taxpayer’s right to terminate the trust and to use any remaining assets for benefits first for employees covered under the plan and then for other employees of taxpayer the agent notes that after the veba was established taxpayer through the investment committee directed the trustee that annual contributions to the veba would be specifically used and were in fact used to pay premiums on life_insurance contracts on the v employees that taxpayer had previously selected taxpayer also directed the trustee to apply for and maintain contracts of life_insurance on the lives of employees selected by taxpayer further the agent contends that each year taxpayer controlled the veba’s ability to invest independently by contributing only enough to satisfy the premiums due at the time the contributions were made the revenue_agent cites to 43_tc_713 aff’d per curiam 360_f2d_33 3rd cir cert_denied 385_us_819 115_tc_43 aff’d 299_f3d_221 3rd cir and 103_tc_216 aff’d 142_f3d_546 2d cir as authority that sec_264 applies to disallow taxpayer’s deduction even though taxpayer did not directly pay the premium amounts to the insurance_company glassner tam-116814-04 in the glassner case sec_264 was held to apply to a taxpayer debtor even though the taxpayer did not pay the premiums for the life_insurance contracts directly to the life_insurance_companies glassner had a law practice and he was also president and managing officer of three corporations the three corporations as well as glassner borrowed funds from two individuals glassner guaranteed the loans of the three corporations the three corporations went out of business without repaying the two individuals glassner in order to secure his indebtedness executed two separate agreements with each of the individual creditors in which he agreed to obtain life_insurance and fund the premiums thereon and designate each individual as beneficiary of the respective life_insurance policies glassner made payments to each of the individual lenders and to the extent that glassner’s payments to them were insufficient the lenders paid the cost of the premiums out of their own funds one of the lenders opened a bank account for the express purpose of receiving glassner’s deposits and applying them toward the life_insurance policies of which that lender was a beneficiary glassner’s motivation for entering into these agreements was so he could continue to practice law he testified that he could not have continued the unobstructed practice of law without satisfying the lenders’ demands for security the tax_court stated that the issue for their decision was whether glassner was directly or indirectly benefited by the premium payments he made within the meaning of sec_264 the court noted that while glassner did not pay the premiums directly to the insurance_companies and there was contribution toward payment by the creditors the tax_court considered some earlier creditor decisions dealing with the directly or indirectly benefited part of the statute to be controlling such as 121_f2d_16 c a d c aff’g 40_bta_274 where the taxpayer actually paid the life_insurance premiums to the insurance_company the tax_court noted that not only did glassner agree in writing to obtain policies and pay the premiums thereon but he testified that he was aware that the sums he remitted were being used to pay the premiums on the life_insurance policies as to whether glassner was directly or indirectly benefited by the policies the tax_court noted that he was benefited by his ability to practice law unobstructed by the demands of the creditors in addition in jefferson v helvering the taxpayer was a salesman who as a member of a partnership acted as a selling agent for two mills the mills needed further financing and the creditors desired some additional guaranty of their accounts the taxpayer’s sales position was in jeopardy as the dissolution of the partnership his chief source of livelihood was being considered accordingly taxpayer in named the partnership the beneficiary of four insurance policies to secure his guaranty of the obligation of the two mills the taxpayer paid the premiums on the five policies in and deducted the premiums on his tax_return the taxpayer urged that as he ceased being a beneficiary of the policy and as he was taking these actions to preserve his source of livelihood as a salesman the premium payments are deductible the court concluded under the predecessor statute to sec_264 applied because the taxpayer had a potential benefit from the policies eg the mills could pay enough of their debts such that the value of the policies exceed the unpaid portion of the debt by the mills or by the taxpayer accordingly the court concluded that taxpayer was unable to deduct the amounts taxpayer paid as insurance premiums the neonatology decision applies to three consolidated cases all involving tam-116814-04 glassner’s estate indebtedness would be reduced by the proceeds of the policies and if he managed to pay off the indebtedness the policies would revert to him thus the tax_court concluded that any of the above considerations constituted a direct or indirect benefit within the meaning of sec_264 on the other hand glassner cannot correctly be cited for authority that sec_264 applies broadly to situations where taxpayer did not pay the premium to the insurance_company the courts considering glassner without going through an agency or conduit legal analysis assumed that for all practical purposes glassner paid the premium thus glassner is a directly or indirectly benefited case and not a who paid the premium case furthermore glassner is clearly distinguishable factually from the situation presented involving a legally separate sec_501 veba trust subject_to erisa the facts are also distinguishable because glassner had a specific obligation to obtain life_insurance whereas taxpayer did not nor did taxpayer have an obligation_to_contribute any amounts to the fund neonatology deductions taken by businesses for contributions made to a purported veba pursuant to separate purported welfare_benefit plans two of the businesses were corporations while the third was a sole_proprietorship the sole_proprietorship plan participants were dr lo the proprietor dr lo’s wife who was an employee and edward lo also an employee the court found that dr lo’s participation in the plan was inconsistent with the plan terms term life_insurance payable at a specified multiple of compensation each business contributed amounts to the veba that were grossly in excess of the cost of the current- year insurance the veba would then use the contributions to purchase group_insurance policies or group annuities the contracts insuring the business owners allowed the insured at no cost to convert the policy when he or she left the plan to a life_insurance_policy with cash values that could be accessed through withdrawals or borrowing the conversion_right associated with the contracts insuring the employees who were not owners did not include the right to any cash values the excess_contribution amounts for the use and benefit of the owners rather than to provide welfare benefits to employees the court held that the contributions in excess of what was needed to provide current_life_insurance_protection were disguised dividends to the shareholders employees and were not deductible by the corporations the court found that the corporations’ plans were designed primarily to distribute the only benefit provided to participants under the veba plan was current-year in addition we note that the eleventh circuit in 777_f2d_662 11th cir in summarizing the glassner case described the taxpayer in that case as obtaining the insurance and paying the premiums in glassner the taxpayer in order to secure his indebtedness obtained life_insurance paid the premiums thereon designated his creditors as beneficiaries and gave his creditors exclusive control_over the policies the examining agent apparently sees the neonatology decision as authority for with respect to the sole_proprietorship the court concluded that because dr lo tam-116814-04 was neither an employee nor an individual eligible to participate in the plan the contributions on his behalf served no legitimate business_purpose and hence were not ordinary and necessary business_expenses deductible under sec_162 as to the other two participants in that plan the court held that sec_264 prevented the schedule c deduction for amounts paid for their term life_insurance policies because it found that dr lo was directly or indirectly a beneficiary of the policies insuring those participants even though the plan was the named beneficiary of those policies for purposes of making this determination the court viewed the business a sole_proprietorship as an alter ego of dr lo the sole_proprietor the court reasoned that in the event of the death of one of the participants the face value of the policy would be paid to the plan for which dr lo was a beneficiary the insurance proceeds could be used by the plan to pay the premiums on dr lo’s policy and the policy of the other participant thus satisfying the obligation of the business to do so the court did not specifically address the issue of whether dr lo had paid the premiums for purposes of sec_264 of the code and sec_1_264-1 of the regulations rather than the so-called veba trust concluding that the fact that the veba not taxpayer actually paid the premiums on the life_insurance policies should be ignored for purposes of sec_264 ie the fact that taxpayer’s contributions were intended to and did pay premiums on life_insurance purchased by the veba to fund taxpayer’s benefit obligations is enough to deny the deduction under sec_264 examination from the sole_proprietorship taxpayer and his plan in the neonatology decision the primary purpose of the plan in the instant case is undisputedly to provide welfare benefits to employees while the primary purpose of the plans in neonatology was to distribute amounts that were contributed to the trust to the owners further taxpayer here is a corporation because dr lo did business as a sole_proprietorship the tax_court viewed the business as his alter ego while the court was silent on this issue the court may have reasoned that the trust set up for dr lo and his employees was merely a conduit for distributing money from the business to its owner and should not be viewed as a separate_entity for purposes of sec_264 as discussed in detail below the veba trust here is not such a conduit for taxpayer therefore in view of the lack of specific language by the court on this and in view of the differences as to the type of taxpayer and the type of plan involved in neonatology we do not believe that this case provides authority for the proposition that taxpayer rather than the veba should be treated as paying the premium amounts for purposes of sec_264 of the code or sec_1_264-1 of the regulations nor do we believe that this case provides authority for the proposition that merely because taxpayer’s contributions were used by the trustee to purchase life_insurance taxpayer’s contributions to the veba were premium payments for purposes of sec_264 general signal several things distinguish the corporate taxpayer and its plan in the case under the examining agent cites to general signal supra as support for the argument tam-116814-04 that taxpayer’s deduction is precluded by sec_264 the general signal decision addresses the meaning of the term reserve for purposes of sec_419a of the code -- specifically whether that provision requires that funds contributed to a reserve for post- retirement benefits be intended actually to accumulate for those benefits the taxpayer in that case had argued that sec_419a allows the deduction even if the contributions are spendable on benefits other than the post-retirement benefits the tax_court held that contributions to a reserve are deductible only where they are intended to actually accumulate for the purpose of funding the post-retirement benefits in making its determination the court relied heavily on the plain language used in sec_419a to determine the meaning of reserve and found that the plain language was supported by the legislative_history the general signal holding is not helpful to our analysis of the issue here the plain language of sec_264 does not inherently address the intent issue presented here ie whether contributions paid to a veba by an employer which the employer intends will be used by the veba to purchase life_insurance contracts are treated as premiums_paid by an employer for purposes of that code provision while the employer’s intent in making the contribution may be one relevant factor in that determination it is not by itself determinative fiduciary functions and obligations the veba in the present case was established for the purpose of providing medical and life_insurance benefits for active employees and retirees of taxpayer under taxpayer’s plan taxpayer states and the examining agent does not dispute that the plan is an employee welfare_benefit_plan subject_to the provisions of title i of erisa erisa imposes fiduciary responsibilities on various parties associated with the plan according to the examining agent consideration of the erisa fiduciary provisions is not appropriate for determining whether sec_264 precludes taxpayer’s tax deductions as support the agent directs us to 789_f2d_1532 11th cir involving the immunity of a vacation fund trust and its trustees from erisa liability when complying with an irs levy by virtue of sec_6332 of the code the plaintiff in that case a plan participant had argued that the trustees by transferring funds to the irs violated his rights under erisa the court held that the trustees were immune from liability under erisa by virtue of sec_6332 the agent contends that the carman case demonstrates that the commissioner in administering the tax law is not limited by erisa -- that tax compliance not fiduciary duty is at issue here we do not agree unlike the situation in carman where the erisa statute directly contravened the plain language of sec_6332 here the erisa provisions are being considered merely to shed light on the relationship of taxpayer and the trustee not to limit or to contravene the tax law tam-116814-04 the agent also directs us to language in the third circuit_court of appeals opinion in the neonatology case supra where the taxpayer had argued that the purported veba programs were subject_to erisa and accordingly the court could only consider the written plan documents in determining whether excess_contribution amounts were ordinary and necessary business_expenses for purposes of sec_162 of the code while declining to determine whether the plan was in fact subject_to erisa the court nevertheless noted that under well-established tax principles a court is not limited to plan documents in determining the tax consequences of a transaction the court cited to a number of cases involving the substance-over-form doctrine and noted in a footnote that the tax_court had found that the form of the veba in that case was not reflective of its genuine substance 299_f3d_221 in that same case the taxpayer arguing that the tax_court had erred in determining that the excess_contributions constituted dividends rather than compensation relied on non-tax erisa jurisprudence for the proposition that payments made pursuant to an employee_benefit_plan are necessarily compensatory the court_of_appeals stated that the plain language of sec_419 of the code explicitly contemplates situations where contributions to a welfare_benefit_fund are not deductible deduction allowed only if they would otherwise be deductible to read otherwise inexplicably creates a shelter loophole by allowing taxpayers to transform disbursements into deductible business_expenses merely by funneling them through the erisa plan id pincite the court pincite further stated we recognize that is axiomatic that taxpayers lawfully may arrange their affairs to keep taxes as low as possible nevertheless at the same time the law imposes certain threshold duties which a taxpayer may not shirk simply by manipulating figures or maneuvering assets to conceal their real character footnote omitted the taxpayer’s argument in neonatology was that the court could not go beyond consideration of erisa in determining the nature of the transaction in issue we do not read the third circuit’s opinion as precluding consideration of erisa as part of the factual landscape instead we read the opinion as emphasizing the principle that in determining tax_liability all relevant facts and circumstances should be considered in this case we are trying to determine whether taxpayer’s contributions to the veba were in substance the payment of premiums there is no dispute here that the plan is subject_to erisa and no suggestion that taxpayer has in any way breached its fiduciary duties under erisa accordingly the following erisa provisions are relevant for determining the issue in this case pursuant to erisa sec_403 all assets of an employee welfare_benefit_plan must generally be held in trust by one or more trustees named in either the trust or the plan instrument subject_to very limited exceptions the assets of a plan can never inure to the benefit of any employer but must be held for the exclusive purposes of providing tam-116814-04 benefits to participants and defraying reasonable expenses of administering the plan erisa sec_403 in general an erisa trustee has exclusive authority and discretion to manage and control the plan assets however the plan can expressly subject the trustees to the direction of a named fiduciary and the plan can delegate to one or more investment managers the authority to manage acquire or dispose_of plan assets thus erisa permits a plan to have financial institutions as directed trustees that have no discretionary investment authority and take their investment directions from other fiduciaries erisa imposes fiduciary responsibilities for employee benefit plans section a provides that generally a person is a fiduciary with respect to a plan to the extent i he exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets ii he renders investment advice for a fee or other compensation direct or indirect with respect to any moneys or other_property of such plan or has any authority or responsibility to do so or iii he has any discretionary authority or discretionary responsibility in the administration of such plan the term also includes a person designated by a named fiduciary to carry out fiduciary responsibilities other than trustee responsibilities under the plan pursuant to erisa sec_405 a fiduciary is required to discharge his duties with respect to a plan solely in the interests of the participants and beneficiaries erisa sec_404 erisa contemplates that a person can act in two capacities with respect to a plan however erisa requires that the fiduciary with two hats wear only one at a time and wear the fiduciary hat when making fiduciary decisions see 530_us_211 525_us_432 see also 799_f2d_1464 11th cir an employer can act in a dual capacity as both a fiduciary to the plan and as employer and the employer can act in accordance with its interests as employer when not administering the plan or investing its assets 680_f2d_263 2d cir cert_denied 459_us_1069 corporate executives who serve as trustees to a plan do not violate their duties with respect to a plan by taking action which after careful and impartial investigation they reasonably conclude best promotes the interests of participants and beneficiaries simply because the action incidentally benefits the corporation however their decisions must be made with an eye single to the interests of the participants and beneficiaries in re enron corporation securities derivative erisa litigation 284_fsupp2d_511 d c s d texas an erisa trustee may wear many hats although only one at a time and may have financial interests that are adverse to the interests of the beneficiaries but in the best interest of the company however when making fiduciary decisions a fiduciary may wear only his fiduciary hat tam-116814-04 the examining agent and taxpayer agree that taxpayer its board and its employees on the various committees all come within the erisa definition of fiduciary as erisa fiduciaries they are required to discharge their duties with respect to the plan solely in the interests of the veba participants and beneficiaries thus taxpayer the board the investment committee and all other plan fiduciaries are required to perform their duties with respect to the plan independently of taxpayer’s interests in view of the fiduciary functions discussed above we believe that taxpayer its board and the investment committee in exercising control_over the veba and in directing the trustee to purchase the life_insurance policies were acting in their fiduciary capacities acting in that capacity they could act and provide direction only in the best interest of the veba participants to operate the veba as a mere conduit for taxpayer’s benefit would violate their duties and obligations under erisa thus absent some showing of violation of the fiduciary principles we can find no agency conduit or other relationship that would equate taxpayer’s contributing amounts to the veba to the payment of premiums therefore taxpayer is not viewed as paying insurance premiums within the meaning of sec_1_264-1 of the income_tax regulations accordingly sec_264 does not prevent taxpayer from deducting contributions to a veba trust that are used to purchase life_insurance policies the proceeds of which are used by the veba trust to fund certain post-retirement benefits provide by taxpayer to its employees issue since we have concluded that sec_264 does not apply to taxpayer in the present case because the premiums were not paid_by taxpayer an examination of whether taxpayer is directly or indirectly a beneficiary under the life_insurance contracts is unnecessary accordingly no opinion is expressed on this issue issue as we understand issue the question asked is whether a deduction would be allowed under sec_419 of the code even if the deductions were precluded under sec_264 we have concluded in issue above taxpayer’s deduction is not precluded under sec_264 accordingly no opinion is expressed on this issue a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
